Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/434,662.
Regarding independent claim 1 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because claim 1 of the instant application is an obvious variant of copending claim 1, as illustrated below, and is therefore unpatentable over copending claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/434,662
Instant Application
1. A computer-implemented method for generating a design for a gliding board, the method comprising operating a processor to: define a desired carved turn of the gliding board, the desired carved turn being defined at least by a nominal edging angle and an athlete load profile, wherein the athlete load profile represents a load that is applied by an athlete to the gliding board during the desired carved turn; define a desired global curvature profile, wherein the desired global curvature profile corresponds to a desired snow trace profile for the desired carved turn; generate a desired deformed shape of the gliding board during the desired carved turn, the desired deformed shape of the gliding board being defined at least by a desired total curvature profile, wherein the desired total curvature profile is initially set to correspond to the desired global curvature profile; generate a sidecut profile of the gliding board; generate a width profile of the gliding board based at least on the sidecut profile; generate a camber profile of the gliding board; generate at least one stiffness design variable profile, wherein the at least one stiffness design variable profile, in conjunction with at least the width profile and at least one gliding board material property, dictates 
a resulting flexural stiffness profile and a resulting torsional stiffness
profile of the gliding board; generate a total load profile based at least on the athlete load profile, wherein the total load profile represents a total load that is applied to the gliding board during the desired carved turn, and wherein generating the total load profile comprises generating a desired snow penetration depth profile; modify at least the width profile, the sidecut profile and at least one of the at least one stiffness design variable profile at least once by: calculating a desired flexural stiffness profile of the gliding board based at least on the total load profile, such that the desired flexural stiffness profile approximately achieves the desired total curvature profile during the carved turn; modifying at least one of the at least one stiffness design variable profile such that the resulting flexural stiffness profile is approximately equal to the desired flexural stiffness profile; calculating 
a torsional deformation profile
of the gliding board during the carved turn based at least on the total load profile; modifying the desired total curvature profile based at least on the torsional deformation profile 
in order to achieve a resulting global curvature profile that is approximately equal to the desired global curvature profile during the carved turn; modifying the sidecut profile based at least on the torsional deformation profile
in order to achieve a resulting snow penetration depth profile that is approximately equal to the desired snow penetration depth profile; and modifying the width profile based at least on the modified sidecut profile; and define the design for the gliding board based at least on the width profile, the camber profile, and the at least one stiffness design variable profile.
1. A computer-implemented method for generating a design for a gliding board, the method comprising operating a processor to: define a desired carved turn of the gliding board, the desired carved turn being defined at least by a nominal edging angle and an athlete load profile, wherein the athlete load profile represents a load that is applied by an athlete to the gliding board during the desired carved turn; define a desired global curvature profile, wherein the desired global curvature profile corresponds to a desired snow trace profile for the desired carved turn; generate a desired deformed shape of the gliding board during the desired carved turn, the desired deformed shape of the gliding board being defined at least by a desired total curvature profile, wherein the desired total curvature profile is initially set to correspond to the desired global curvature profile; generate a sidecut profile of the gliding board; generate a width profile of the gliding board based at least on the sidecut profile; generate a camber profile of the gliding board; generate at least one stiffness design variable profile, wherein the at least one stiffness design variable profile, in conjunction with at least the width profile and at least one gliding board material property, dictates at least a resulting flexural stiffness profile and at least one resulting auxiliary stiffness profile of the gliding board; generate a total load profile based at least on the athlete load profile, wherein the total load profile represents a total load that is applied to the gliding board during the desired carved turn, and wherein generating the total load profile comprises generating a desired snow penetration depth profile; modify at least the width profile, the sidecut profile and at least one of the at least one stiffness design variable profile at least once by: calculating a desired flexural stiffness profile of the gliding board based at least on the total load profile, such that the gliding board
approximately achieves the desired total curvature profile during the carved turn; modifying at least one of the at least one stiffness design variable profile such that the resulting flexural stiffness profile is approximately equal to the desired flexural stiffness profile; calculating 
at least one auxiliary deformation profile of the gliding board during the carved turn based at least on the total load profile; modifying the desired total curvature profile based at least on the at least one auxiliary deformation profile
in order to achieve a resulting global curvature profile that is approximately equal to the desired global curvature profile during the carved turn; modifying the sidecut profile based at least on the at least one auxiliary deformation profile in order to achieve a resulting snow penetration depth profile that is approximately equal to the desired snow penetration depth profile; and modifying the width profile based at least on the modified sidecut profile; and define the design for the gliding board based at least on the width profile, the camber profile, and the at least one stiffness design variable profile.


A summary of all conflicting claims, including dependent claims, is as follows:
Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
Application
16/434,662
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
1



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the prior art teaches the design of gliding board curvature profiles, taking into consideration elements such as stiffness and deformation due to torsional load (see, for example, Holzer and/or Gross, listed below).
In the context of independent claim 1 as a whole, however, the prior art does not teach generating a design for a gliding board, the method comprising operating a processor to: define a desired carved turn of the gliding board, the desired carved turn being defined at least by a nominal edging angle and an athlete load profile, wherein the athlete load profile represents a load that is applied by an athlete to the gliding board during the desired carved turn; define a desired global curvature profile, wherein the desired global curvature profile corresponds to a desired snow trace profile for the desired carved turn; generate a desired deformed shape of the gliding board during the desired carved turn, the desired deformed shape of the gliding board being defined at least by a desired total curvature profile, wherein the desired total curvature profile is initially set to correspond to the desired global curvature profile; generate a sidecut profile of the gliding board; generate a width profile of the gliding board based at least on the sidecut profile; generate a camber profile of the gliding board; generate at least one stiffness design variable profile, wherein the at least one stiffness design variable profile, in conjunction with at least the width profile and at least one gliding board material property, dictates at least a resulting flexural stiffness profile and at least one resulting auxiliary stiffness profile of the gliding board; generate a total load profile based at least on the athlete load profile, wherein the total load profile represents a total load that is applied to the gliding board during the desired carved turn, and wherein generating the total load profile comprises generating a desired snow penetration depth profile; modify at least the width profile, the sidecut profile and at least one of the at least one stiffness design variable profile at least once by: calculating a desired flexural stiffness profile of the gliding board based at least on the total load profile, such that the gliding board approximately achieves the desired total curvature profile during the carved turn; modifying at least one of the at least one stiffness design variable profile such that the resulting flexural stiffness profile is approximately equal to the desired flexural stiffness profile; calculating at least one auxiliary deformation profile of the gliding board during the carved turn based at least on the total load profile; modifying the desired total curvature profile based at least on the at least one auxiliary deformation profile in order to achieve a resulting global curvature profile that is approximately equal to the desired global curvature profile during the carved turn; modifying the sidecut profile based at least on the at least one auxiliary deformation profile in order to achieve a resulting snow penetration depth profile that is approximately equal to the desired snow penetration depth profile; and modifying the width profile based at least on the modified sidecut profile; and define the design for the gliding board based at least on the width profile, the camber profile, and the at least one stiffness design variable profile.  Thus claim 1 comprises allowable subject matter.
Dependent claims 2-20 comprise allowable subject matter insomuch as they depend directly or indirectly from claim 1, which comprises allowable subject matter.
Claim 21 substantially corresponds to claim 1, and comprises allowable subject matter for similar reasons as those discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Longoni (U.S. Patent No. 6,113,113); Sliding apparatus having adjustable flexion and torsion characteristics.
Wilson (U.S. Patent Application Publication No. 2007/0182129); Suspension system for a ski.
Holzer (U.S. Patent Application Publication No. 2008/0106069); Ski or snowboard with means for influencing its cross-sectional shape.
Karlsen (U.S. Patent Application Publication No. 2013/0154237); Snowboard.
Thorndike (U.S. Patent Application Publication No. 2015/0268038); System for measuring base edge bevel angles and conditions of base flatness for skis and snowboards.
Gross (U.S. Patent Application Publication No. 2019/0255421); Torsional stabilizer for skis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613